Citation Nr: 0945365	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the decision, 
the Court recognized that a claim of entitlement to service 
connection for a psychiatric disorder included any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  In Clemons, the veteran had 
filed a claim for service connection for posttraumatic stress 
disorder.  The evidence of record showed he had been 
diagnosed with other psychiatric disabilities, but VA 
considered only the claim of entitlement to service 
connection for posttraumatic stress disorder without 
considering entitlement to service connection for any other 
diagnosed psychiatric disability.  The Court determined this 
was error.

In finding error, the Court noted the policy of not requiring 
a pro se veteran be subject to a strict pleading standard.  
Id. at 5 citing to Ingram v. Nicholson, 21 Vet. App. 232, 256 
(2007).  It stated that a pro se veteran would not have 
either the "legal or medical knowledge to narrow the 
universe of his claim or his current condition to 
[posttraumatic stress disorder]."  Id. 

In the current case at hand, the Veteran has been represented 
by a service organization since he filed his claim in March 
2005.  The Veteran and his representative have been very 
specific in stating that the Veteran was claiming entitlement 
to service connection for posttraumatic stress disorder due 
to an alleged episode of military sexual trauma.  In light of 
the pleadings presented, the Board concludes that a claim for 
service connection for a psychiatric disability other than 
posttraumatic stress disorder is not part of the current 
appeal.  Nowhere in the documents from the Veteran and his 
representative does either raise the issue of service 
connection for a psychiatric disability other than 
posttraumatic stress disorder.

Nevertheless, in light of Clemons, the Board invites the 
Veteran to file a claim for entitlement to service connection 
for a psychiatric disability other than posttraumatic stress 
disorder if he so desires.  If the Veteran submits such a 
claim, the RO should take appropriate action.


FINDING OF FACT

The preponderance of the probative and credible evidence 
shows that posttraumatic stress disorder is not related to a 
verified in-service stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
April 2005 and February 2006, of the information and evidence 
needed to substantiate and complete a claim for service 
connection (including one based upon in-service sexual 
assault), to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  In a December 2007 letter, VA reiterated the 
above information and provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  These letters satisfied 
all VCAA notice requirements and were issued prior to the 
rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including service treatment records, 
service personnel records, VA treatment records, and records 
relied upon by the Social Security Administration in awarding 
the Veteran disability benefits.  VA also provided the 
Veteran with a VA examination.  The Veteran and his wife 
provided testimony before the undersigned at a March 2009 
personal hearing.  The Veteran submitted additional evidence 
along with a waiver of initial consideration of this evidence 
by the agency of original jurisdiction.  Thus, the Board may 
consider it in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2009).  

The Board notes that it could be argued that VA did not 
provide the Veteran with an examination, as the record does 
not show that an examination was specifically ordered in 
connection with the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder.  However, there 
is an August 2005 VA treatment record, wherein the examiner 
provided a detailed psychiatric evaluation of the Veteran.  
The Veteran had an opportunity to report what happened in 
service in detail, and the August 2005 examiner diagnosed the 
Veteran with posttraumatic stress disorder as a result of the 
Veteran's report of history.  The Board concludes that the 
August 2005 examination is sufficient to constitute a VA 
examination for duty-to-assist purposes.  See 38 C.F.R. 
§ 3.326(b) (2009).

There is not a scintilla of evidence that any VA error in 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, his and 
his wife's testimony, service treatment records, service 
personnel records, VA medical records, records from the 
Social Security Administration, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

The Veteran has made no allegation that his in-stressor 
involved combat.  Thus, posttraumatic stress disorder based 
upon a combat stressor need not be discussed.  Where the 
claimed stressor is not related to combat, the claimant's lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other credible evidence that supports and does not contradict 
the claimant's statements and/or testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

In cases involving a claim of entitlement to a non-combat 
stressor evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
another type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

This does not mean that the evidence must actually prove that 
the incident occurred.  It means that the evidence must at 
least be in equipoise with respect to whether the incident 
actually occurred.  That is, there must be an approximate 
balance of positive and negative evidence regarding whether 
the claimed stressor actually occurred.  In such cases, 
reasonable doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).

The medical evidence of record shows diagnoses of 
posttraumatic stress disorder based upon the Veteran's 
alleged in-service stressor.  Thus, at this juncture, the 
salient issue of the appeal is whether his claimed stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to service connection for posttraumatic stress 
disorder due to the Board's conclusion that the claim of an 
in-service stressor is not credible.  The reasons follow.

The Veteran's stressor is related to a sexual assault that he 
claims occurred in November or December of 1987, i.e., soon 
after he entered service.  He alleges that he went to a 
retired Master Chief's apartment and must have passed out 
because when he woke up, the Master Chief was performing 
fellatio on him.  The Veteran states that there were three 
other men there.  Two men reportedly held him the Veteran 
down and masturbated on him.  A fourth man was reportedly 
present but did nothing but watch.  The Veteran claims that 
after this rape, he waited until they were all gone.  He then 
managed to get out of the apartment.  He stated originally, 
and for several years thereafter, that he did not tell anyone 
about this incident until 2004.  The appellant's story has, 
however, changed throughout the appeal, which will be 
addressed in more detail below.  Nevertheless, this is the 
gist of what the Veteran claims occurred during service that 
has caused his current posttraumatic stress disorder.

The Board has read through all the service treatment and 
personnel records and finds that these records do not support 
the Veteran's report of the in-service stressor, to include 
his allegation at the March 2009 hearing that his performance 
during service had declined (see Transcript on page 9).  The 
Board is aware that the Veteran claims he did not tell anyone 
about what happened and thus there would be no documentation 
of the incident in the service treatment records and 
personnel records.  Significantly, however, the service 
personnel records do not show a decline in the Veteran's 
performance either around the time of the alleged incident or 
anytime thereafter.  For example, the "Enlisted Performance 
Records" show that in January 1988, he received scores of 
3.4 (out of 4.0).  His "overall evaluation" was 3.4.  From 
February 1988 to January 1989, he had scores between 3.4 and 
3.8.  The "overall evaluation" was 3.6.  From February 1989 
to August 1989, he had scores ranging from 3.2 to 3.6, with 
an "overall evaluation" of 3.6.  He was recommended for 
advancement in August 1989.  In the 1990s, his "overall 
evaluation" was consistently 3.8.  Thus, while there was one 
score as low as 3.2 for the evaluation from February 1989 to 
August 1989, the Veteran's "overall evaluation" was 3.6, 
which was an improvement from the evaluation in January 1988.  
Thus, the personnel records do not assist the Veteran in 
showing a deterioration in performance.

As to the service treatment records, the Veteran was seen in 
1988 for bronchitis and foot pain.  There was nothing to 
indicate treatment for a disease or injury the Veteran may 
have been incurred or sustained in the near past.  There is 
no suggestion in the service treatment records that the 
appellant was raped.

The Veteran argues that a May 1989 service treatment record 
showing treatment for an alcohol problem supports that he 
underwent a negative change in service following the 
incident.  The Board disagrees.  In the record, the examiner 
noted that the Veteran had a history of driving while 
intoxicated in April 1988.  He stated, "(Patient) states 
that for the last (three years), he's been drinking (alcohol 
five times per) week."  He stated the Veteran reported that 
"[i]nitially" it was six beers a day, which increased to 
almost a fifth of vodka per day last year for a period of 
several months.  The examiner noted that the Veteran reported 
first drinking when he was 14 years old and that from then on 
he usually got drunk every month at football games.  The 
Veteran reported drinking daily beginning at age 17.

At the March 2009 hearing, the Veteran and his wife attempted 
to discredit what the service examiner reported in this 
record.  See Transcript on pages 5-8.  The Veteran stated the 
examiner had a strong Spanish accent and was difficult to 
understand.  He essentially denied drinking frequently until 
after the 1987 incident.  The Veteran's wife stated that she 
began dating the Veteran when he was 17 years old and that he 
never drank in front of her.  She noted he began drinking 
more around the time they got married in April 1988.

The Board finds that the facts reported in the May 1989 
service treatment record are accurate for several reasons.  
First, the examiner's report of history was written 
contemporaneously with the time period in question, which 
statements tend to be more accurate, rather than statements 
prepared or offered decades after an event.  Second, the 
Veteran's in-service statements were made in connection with 
treatment for alcohol dependence.  Such statements tend to be 
credible.  These statements are also statements against 
interest, as the Veteran is admitting that since entering 
service, he had been drinking five times a week.  Statements 
against interest are inherently credible.  Third, the 
examiner's report of the Veteran's history is consistent with 
other statements in that record.  Specifically, the examiner 
noted that the Veteran reported he had been drinking five 
times a week for the last three years.  The date of this 
treatment record is one day short of the Veteran's 20th 
birthday.  This would place the Veteran's age at 17 when he 
began drinking five times a week.  The examiner also reported 
that, "At 17 y[ea]rs, he began drinking daily."  Basically, 
the examiner stated the same thing twice in that record.  
Based upon the wording of these notations, the May 1989 
examiner clearly was documenting what the Veteran was stating 
at the time.  The Veteran has tried to blame the inaccurate 
facts on the examiner's accent, but the examiner was writing 
down what the Veteran was reporting-not the other way 
around.  Thus, to the extent that the Veteran alleges that he 
did not drink heavily prior to the incident in question, the 
Board finds that statement incredible.  

It certainly is possible that the amount of alcohol the 
Veteran was drinking increased after December 1987, as the 
May 1989 record indicates that the Veteran went from six 
beers a day to one-fifth of vodka for several months the 
prior year (1988).  While this may tend to corroborate the 
Veteran's story, the Board still finds that the preponderance 
of the evidence is against a finding that the incident 
occurred.  Thus, any change to the amount of alcohol the 
Veteran was drinking in 1988 is not corroborative evidence 
showing that the appellant was raped inservice.

As to the statements made by the Veteran throughout the 
appeal period, the Board finds multiple inconsistencies that 
hurt the Veteran's credibility.  His attempt to allege that 
the facts presented at the May 1989 examination were untrue 
does not help his case.  As discussed above, the Board finds 
that the Veteran's history of heavy drinking began prior to 
the incident in question.  The evidence shows that it is 
inaccurate to associate the Veteran's history of a drinking 
problem with the alleged in-service assault merely to lend 
credence to his alleged in-service stressor.  The May 1989 
treatment record shows the Veteran admitted drinking five 
times a week beginning when he was 17 years old, which would 
have been in 1986-prior to the time the Veteran entered 
service.  The statements the Veteran made in May 1989 are 
statements against interest, which make them inherently 
credible.

When the Veteran was seen at VA in November 2004, he reported 
that he had been physically and emotionally abused by his 
father.  See November 4, 2004, VA treatment record.  However, 
during an August 2005 VA psychiatric evaluation, the Veteran 
denied any physical or emotional abuse by his father.  See 
August 4, 2005, VA treatment record.  Such statements by the 
Veteran are entirely contradictory.  The November 2004 report 
of history was made prior to the Veteran submitting a claim 
of entitlement to service connection for posttraumatic stress 
disorder.  The August 2005 statements were made after the 
claim was submitted.  The contradictory statements negatively 
impact the Veteran's credibility.

As to the incident in question, the Veteran's story has not 
remained consistent.  The first documented allegations were 
presented at a November 2005 VA examination.  There, the 
Veteran reported waking up with four men around him.  One was 
performing fellatio, another man had his penis in the 
Veteran's mouth, and two others were holding him down.  See 
November 18, 2005, VA treatment record.  He made no mention 
of anyone else being present.  

In the appellant's April 2006 statement he stated that the 
men on each side of him were masturbating and ejaculating on 
him.  He made no mention of anyone putting his penis in the 
Veteran's mouth.  He reported that a fourth man was around, 
but made no mention as to whether he participated.  That is a 
substantial change to his prior story.  From one man doing 
nothing, versus that man putting his penis in the Veteran's 
mouth.  He made no mention of anyone else, beyond these four 
men, being present.  

At the March 2009 hearing, he added that one of his friends 
had gone over to the Master Chief's apartment with him but he 
was completely passed out, which he attributed to a possible 
sleep problem.  See Transcript at pages 12-13.  He noted that 
his wife knew the man who allegedly passed out.  Id.  

Further, for a prolonged period the Veteran consistently 
reported that he never told anyone about this incident.  See 
November 18, 2005, VA treatment record ("He reports he took 
no action against the individuals, reporting this to no one 
and telling it to no one else.); April 2006 statement from 
the Veteran ("I never told anyone about it."); August 2006 
statement from the Veteran ("I never told anyone about it.  
I figured what is anybody going to say-you got raped by 4 
(gay men), big deal.  Not exactly something you want to tell 
somebody."). 

Significantly, at the March 2009 hearing, the Veteran 
testified, under oath, he had reported it to someone while in 
service.  See Transcript beginning on page 16.  The Veteran 
offered the person's name, claimed that he was a shipmate, 
but added that this individual died while on active duty.  
Id. at page 17.  He also stated that he may have mentioned it 
to "the one guy," i.e., the man who allegedly was in the 
apartment but who had passed out.  Id. at page 27.  As noted 
above, the Veteran claimed his wife knew this guy.  Id. at 
page 13.  After stating that he may have mentioned the 
claimed assault to this man, the Veteran could not remember 
how to spell his name and he did not know how to find him.   
Id. at page 27.  He added that he could not remember what 
rank this person was.  Id.

Thus, the Veteran's story has evolved from repeatedly 
claiming that he never told anyone, to testifying that he 
told at least one person and possibly two, both of whom were 
unavailable to corroborate his story.  This contradictory 
statement further damages the appellant's credibility.

At the hearing, the Veteran submitted a statement from a 
friend of his from high school, TPT.  TPT stated that while 
the Veteran was in service, he received a phone call from a 
friend who was serving with the Veteran, who told TPT that 
"(the appellant) needed to talk with [him.]"  TPT stated 
that the appellant "sounded incredibly depressed as if 
something had happened, which apparently did."  He then 
stated that the Veteran's attitude changed after this and 
that he drank excessively.  He added that this changed 
behavior became permanent.  

The Board assigns no probative value to this statement.  It 
is more evidence from the Veteran attempting to establish 
that he did not have a drinking problem prior to the incident 
in service, which as noted above, is a claim that the Board 
rejects.  It is also related to the issue of whether the 
Veteran told anyone about what happened in service.  The 
Veteran adamantly denied on several occasions that he told 
anyone about this, but now claims he told at least one 
person.  Again, the Board does not believe the incident 
occurred for all the reasons described above.

The evidence in the record fails to corroborate the Veteran's 
claimed stressor.  The Veteran is not a credible historian.  
While his wife has stated that the Veteran changed at the 
time they got married, the evidence does not show that any 
change was the result of the claimed incident because there 
is no verifiable evidence that incident actually occurred.  
Hence, the Veteran does not meet the criteria to warrant 
entitlement to service connection for posttraumatic stress 
disorder.  38 C.F.R. § 3.304(f).  Stated differently, without 
probative and credible evidence of an in-service stressor, 
service connection is not warranted, and the appeal is 
denied.

The Board takes this opportunity to note that if the Veteran 
is able to secure independently verifiable evidence of the 
claimed in-service stressor, he should submit that evidence 
to VA.  His claim would then be readjudicated based on the 
evidence of record.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
invoked only where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the doctrine of reasonable doubt 
is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


